
	

113 S1296 IS: Servicemember's Electronic Health Records Act of 2013
U.S. Senate
2013-07-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 1296
		IN THE SENATE OF THE UNITED STATES
		
			July 15, 2013
			Mr. Nelson introduced
			 the following bill; which was read twice and referred to the
			 Committee on Veterans'
			 Affairs
		
		A BILL
		To amend the Wounded Warrior Act to establish a specific
		  timeline for the Secretary of Defense and the Secretary of Veterans Affairs to
		  achieve interoperable electronic health records, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Servicemember's Electronic Health
			 Records Act of 2013.
		2.Timeline for
			 implementing interoperable electronic health records
			(a)Establishment of
			 timelineSection 1635 of the
			 Wounded Warrior Act (10 U.S.C. 1071 note) is amended by adding at the end the
			 following new subsection:
				
					(k)TimelineIn carrying out this section, the Secretary
				of Defense and the Secretary of Veterans Affairs shall ensure that—
						(1)the creation of a
				health data authoritative source by the Department of Defense and Department of
				Veterans Affairs that can be accessed by multiple providers and standardizes
				the input of new medical information is achieved not later than 180 days after
				the date of the enactment of this subsection;
						(2)the ability of patients of both the
				Department of Defense and the Department of Veterans Affairs to download the
				medical records of the patient (commonly referred to as the Blue Button
				Initiative) is achieved not later than 180 days after the date of the
				enactment of this subsection;
						(3)the full interoperability of personal
				health care information between the Departments is achieved not later than one
				year after the date of the enactment of this subsection;
						(4)the acceleration
				of the exchange of real-time data between the Departments is achieved not later
				than one year after the date of the enactment of this subsection;
						(5)the upgrade of the
				graphical user interface to display a joint common graphical user interface is
				achieved not later than one year after the date of the enactment of this
				subsection; and
						(6)each current member of the Armed Forces and
				the dependent of such a member may elect to receive an electronic copy of the
				health care record of the individual beginning not later than June 30,
				2015.
						.
			(b)Cloud
			 storageSection 1635 of such Act is further amended by adding at
			 the end the following new subsection:
				
					(l)Cloud
				storageThe Secretary of
				Defense and the Secretary of Veterans Affairs shall assess the feasibility and
				advisability of establishing a secure, remote, network-accessible computer
				storage system (commonly referred to as cloud storage) to—
						(1)provide members of
				the Armed Forces and veterans the ability to upload the health care records of
				the member or veteran if the member or veteran elects to do so; and
						(2)allow medical
				providers of the Department of Defense and the Department of Veterans Affairs
				to access such records in the course of providing care to the member or
				veteran.
						.
			(c)Conforming
			 amendmentsSection 1635 of
			 such Act is further amended—
				(1)in subsection (a),
			 by striking The Secretary and inserting In accordance
			 with the timeline described in subsection (k), the Secretary;
			 and
				(2)in the matter
			 preceding paragraph (1) of subsection (e), by inserting in accordance
			 with subsection (k) after under this section.
				
